Citation Nr: 0710452	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1972 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  


FINDING OF FACT

A current psychiatric disorder, variously diagnosed as 
schizophrenia or schizoaffective disorder, a form of a 
psychosis, did not have its onset during service or within 
one year of separation from service and is not otherwise 
related to service.  


CONCLUSION OF LAW

A current psychiatric disorder, variously diagnosed as 
schizophrenia or schizoaffective disorder, was not incurred 
in or aggravated by service and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in November 2002.  The notice included the type 
of evidence needed to substantiate the claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization, VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claim.



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claim, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service medical records have been 
obtained, as have Social Security Administration (SSA) 
records, private health records, and VA records.  The RO 
requested the only records identified by the veteran, from 
the Oregon State Defense Force, and received those records.  
An appropriate VA medical opinion as to any relationship 
between the veteran's claimed disability and his service was 
obtained in April 2006.  As the veteran has not identified 
any additional evidence and as there are no outstanding 
records to obtain, the Board finds the duty to assist has 
been fulfilled.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in August 1972 the veteran 
underwent psychiatric evaluation following an intentional 
overdose of Darvon after becoming disenchanted with being a 
student at the Hospital Corps School and receiving a "Dear 
John" letter from his girlfriend.  After his disenrollment 
from the Hospital School he submitted his request for 
conscientious objector status.  According to the veteran, he 
had initially been granted conscientious objector status by 
the Selective Service Board but had later enlisted in the 
military due to financial needs.  On the psychiatric 
evaluation, there was no clinical evidence to suggest the 
presence of delusions, hallucinations, inappropriate affect, 
impaired reality testing, or thought disorder.  History 
obtained from the veteran was deemed by examiner, the chief 
of the psychiatric service, to show a lifelong maladjustment, 
which had persisted to the present.  The diagnosis was a 
personality disorder, manifested by poor impulse control, 
poorly concealed and controlled hostility, and immature 
judgment.  The veteran was subsequently administratively 
discharge from the Navy by reason of unsuitability.  

After service, the first evidence of a psychiatric disorder 
was in April 1994, when the veteran was diagnosed with a 
psychotic disorder.  Following this diagnosis, he was 
variously diagnosed as suffering from delusional disorder, 
psychotic disorder, and schizoaffective disorder.  

In a May 2002, a VA psychiatrist, who had been treating the 
veteran, stated that the veteran's service in the military, 
notably the lack of leadership in his unit and the inadequate 
structure, had exacerbated his illness.  In a letter dated in 
July 2003, this same physician stated that she believed the 
veteran's schizoaffective disorder developed during his 
service and that he did not meet the criteria for a 
personality disorder.  

In a letter dated in August 2003, a VA psychologist, who had 
also been treating the veteran, stated that the veteran's 
condition had met the criteria for schizoaffective disorder, 
rather than personality disorder, during the past three 
years.  She further stated that the veteran reported that 
during his service he suffered from depression, anxiety, and 
ideas of reference.  

In November 2006, the Board requested a medical opinion on 
the following questions: (1) Was the diagnosis of a 
personality disorder during service supported by the clinical 
findings? (2) Did the post-service diagnoses of a psychiatric 
disorder to include a psychotic disorder and schizoaffective 
disorder, first documented in 1994, more than twenty years 
after service, represent a correction of an error of the 
diagnosis of a personality disorder during service, or the 
development of a new and separate condition?  (3)  If the 
veteran's currently diagnosed psychiatric disorder, other 
than a personality disorder, did not have its onset during 
service, (a) did it pre-exist service, and, if so, (b) did 
its psychopathologic features permanently worsen beyond the 
natural progression of the clinical entity during naval 
service?

In November 2006, after a review of the file, a VA 
psychiatrist rendered an opinion as to the questions posed by 
the Board. 

The psychiatrist stated that the diagnosis of a personality 
disorder during service was consistent with the record, 
namely, that the veteran deliberately concealed his position 
as a conscientious objector prior to service, the abruptness 
with which he decided to seek termination of military service 
after being terminated from hospital corpsman training, and 
his deliberate ingestion of Darvon after receiving a letter 
from his girlfriend. 

The psychiatrist also expressed the opinion that the current 
diagnoses of psychotic disorders more than 20 years after 
service did not represent a correction of an error of the 
diagnosis of a personality disorder during service.  The 
psychiatrist also expressed opinion that it was at least as 
likely as not that the diagnoses assigned 20 years after the 
appellant's service or the pathophysiological substrate 
contributing to their emergence and recognition 20 years 
later were manifested as, or contributed to, the diagnosis of 
personality disorder during service, but it was difficult to 
determine with certainty.  Finally, the psychiatrist stated 
that it was at least as likely as not that the appellant's 
more recently assigned diagnoses, especially those of 
psychotic disorders (e.g. schizophrenia, schizoaffective 
disorder, and delusional disorder), did not have their onset 
during service an did not pre-exist service.  

Principles of Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A psychosis may be presumed to have been incurred in service 
if manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. § 3.307.  

Analysis 

The veteran contends that he currently suffers from 
schizophrenia that had its onset during his service and that 
the personality disorder diagnosed during service was a form 
of schizophrenia.

During service, the veteran was diagnosed with a personality 
disorder.  A personality disorder is not a disability for the 
purpose of VA disability compensation.  38 C.F.R. § 3.303(c). 

Also there is no evidence of record that supports a finding 
that a psychosis was manifested within one year after 
separation from service in 1972.  The record does show that a 
psychosis was first documented in 1994 more than twenty years 
after service.  For this reason, presumptive service 
connection based on 38 U.S.C.A. § 1112 is not warranted.  

This does not end the analysis.  Under 38 C.F.R. § 3.303(d), 
service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

The evidence favorable to the claim based on the initial 
diagnosis of a psychosis after service and beyond the one-
year presumptive period consists of statements of a VA 
psychiatrist and psychologist in 2002 and 2003. 

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The Board is not permitted to find that a medical opinion is 
of no probative value merely because it is based solely on a 
history provided by the veteran.  Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006).  A veteran, as a layperson, is 
competent to describe symptoms of his illness and events he 
has experienced.  Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Contemporaneous evidence has greater probative value 
than history as reported by the veteran.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994).  

In this case, the Board finds that the contemporaneous 
psychiatric evaluation in August 1972 during service is more 
probative of the veteran's psychiatric health and symptoms at 
that time, than the statements from VA mental health 
professionals in 2002 and 2003 almost three decades after 
service, which were based on history provided by the veteran 
without a review of the entire record.  The rationale 
expressed in the favorable opinions that the veteran's 
current psychiatric disorder has onset in service included 
the lack of unit leadership and structure in the veteran's 
unit, which exacerbated his illness, that the criteria for a 
personality disorder were not met, and a history reported by 
the veteran of symptoms to include ideas of reference.  
Neither the lack of unit leadership and structure, nor ideas 
of reference during service is supported by the service 
medical records.  The service medical records, specifically, 
the psychiatric evaluation in August 1972, show that the 
precipitating event that brought the veteran to the attention 
of psychiatric services was the intentional overdose of 
Darvon after becoming disenchanted with being a student at 
the Hospital Corps School and receiving a "Dear John" 
letter from his girlfriend.  There is no reference either by 
the veteran or by the psychiatrist to the lack of unit 
leadership or structure.  And the psychiatrist found no 
clinical evidence of the presence of delusions, 
hallucinations, inappropriate affect, impaired reality 
testing, or thought disorder.  As for the conclusion that the 
criteria for a personality disorder were not met, the opinion 
lacks probative value because no rationale is offered to 
support the opinion.  For these reasons and when all the 
evidence, including that pertinent to service, is considered, 
the Board rejects the opinions as favorable evidence. 

The evidence against the claim based on the initial diagnosis 
of a psychosis after service and beyond the one-year 
presumptive period consists of the opinion of a VA 
psychiatrist in response to specific questions posed by the 
Board.  

In the opinion, dated in dated in November 2006, the VA 
psychiatrist stated that he had reviewed the veteran's file, 
including the service medical records.  



On the question of whether the diagnosis of a personality 
disorder during service was supported by the clinical 
findings, the psychiatrist expressed the opinion that the 
diagnosis of a personality disorder during service was 
consistent with the record, namely, that the veteran 
deliberately concealed his position as a conscientious 
objector prior to service, the abruptness with which he 
decided to seek termination of military service after being 
terminated from hospital corpsman training, and his 
deliberate ingestion of Darvon after receiving a letter from 
his girlfriend.

On the question of whether the post-service diagnoses of a 
psychiatric disorder to include a psychotic disorder and 
schizoaffective disorder, first documented in 1994, more than 
twenty years after service, represented a correction of an 
error of the diagnosis of a personality disorder during 
service, the psychiatrist also expressed the opinion that the 
current diagnoses of psychotic disorders did not represent a 
correction of an error of the diagnosis of a personality 
disorder during service.  

On the question of whether the currently diagnosed 
psychiatric disorder, other than a personality disorder, had 
onset during service, the psychiatrist expressed the opinion 
that the veteran's currently diagnosed psychiatric illness 
did not pre-exist service and was not incurred during 
service.  

As for that part of the opinion that it was at least as 
likely as not that the diagnoses assigned 20 years after 
service or the pathophysiological substrate contributing to 
their emergence and recognition 20 years later were 
manifested as, or contributed to, the diagnosis of 
personality disorder during service, but it was difficult to 
determine with certainty, the Board finds it speculative as 
contains within it seeds of doubt, especially when viewed in 
light of the rest of the opinion that veteran's currently 
diagnosed psychiatric illness did not pre-exist service and 
was not incurred during service.  38 C.F.R. § 3.102 
(reasonable doubt distinguished from pure speculation or 
remote possibility).  Also a disability resulting from a 


personality disorder may not be service-connected.  38 C.F.R. 
§ 4.127.  And lastly, while a disability that is superimposed 
upon a personality disorder may be service-connected, 
38 C.F.R. § 4.127, the psychiatrist's opinion was clear that 
the veteran's currently diagnosed psychiatric illness did not 
pre-exist service and was not incurred during service.  

For these reasons, the Board finds that the VA medical 
opinion that opposes, rather than supports, the claim 
outweighs the evidence offered in support of the claim.  As 
the preponderance of the evidence is against the claim, the 
reasonable-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as schizophrenia or schizoaffective 
disorder, is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


